[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                 FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                 No. 09-15418                  MAR 15, 2010
                             Non-Argument Calendar              JOHN LEY
                                                                  CLERK
                       D. C. Docket No. 09-00106-CV-CDL-4

CONNIE RHODES,
Captain, M.D., F.S.,

                                                     Plaintiff,
DR. ORLY TAITZ,

                                                     Interested Party-Appellant,

                                     versus

THOMAS D. MACDONALD, Colonel,
Garrison Commander, Fort Benning,
GEORGE STEUBER, Deputy,
Commander, Fort Benning,
ROBERT M. GATES,
Secretary of Defense,
BARACK HUSSEIN OBAMA,

                                                     Defendants-Appellees.



                  Appeal from the United States District Court
                     for the Middle District of Georgia


                                (March 15, 2010)
Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

      Orly Taitz appeals the district court’s imposition of a monetary sanction

against her in the sum of $20,000 pursuant to Rule 11(c)(3) of the Federal Rules of

Civil Procedure. Taitz argues that (1) the district court was required to recuse

after she challenged the procedure the court was employing to determine whether

to sanction her under Rule 11 and (2), assuming that recusal was not required, the

court failed to afford her the due process Rule 11(c)(3) requires.

      We have fully considered Taitz’s arguments. We find them unpersuasive

and therefore affirm the district court’s sanctions judgment.

      AFFIRMED.




                                          2